EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Frankling on 8/10/2021.

The application has been amended as follows: 
In the Claims:

1. (Currently amended) An athletic garment for protecting a groin region of a user comprising: 
shorts including a pair of leg receiving portions and a flap defining a pocket centered in the groin region and extending in front of a portion of each of the leg receiving portions; and 
a protective shield disposed within the pocket and including:
 an arch portion shaped to protect the groin region and having an arch upper edge, an arch lower edge, and opposing sides extending between the arch upper and lower edges, the arch portion further having an interior surface defining a cavity configured to cover the groin region and an exterior surface opposite the interior surface, wherein the arch portion has an arch height defined between the arch upper and lower 
a pair of left and right wings each extending from one of the opposing sides and having an inside surface shaped to extend across and be supported by an anterior portion of a thigh muscle of the user to thereby create spacing (A); wherein the spacing prevents contact to the user’s genitalia during a force of impact and an exterior surface opposite the inside surface, each of the wings further having a wing upper edge continuous with the arch upper edge and a wing lower edge continuous with the arch lower edge, and wherein the inside surface of each wing engages by the anterior portion of a thigh muscle below the vertical midpoint of the arch height.  

8. (Currently amended) An athletic protection device comprising: 
a protective shield for protecting male genitals of a user, the shield including: 
an arch portion shaped to protect the genitals and having an arch upper edge, an arch lower edge, and opposing sides extending between the arch upper and lower edges, the arch portion further having an interior surface defining a cavity configured to cover the genitals and an exterior surface opposite the interior surface, wherein the arch portion has an arch height defined between the arch upper and lower edges, and the arch height has a vertical midpoint, wherein the vertical midpoint is centrally located between the upper and lower edges, and 3Serial No. 15/958,336Atty. Dkt. No. FRDAO101PUSP1 Reply to Office Action of May 17, 2021
a pair of wings each extending from one of the opposing sides and having an inside surface shaped to extend across and be supported by an anterior portion a thigh spacing (A); wherein the spacing prevents contact to the user’s genitalia during a force of impact and an exterior surface opposite the inside surface, each of the wings further having a wing upper edge continuous with the arch upper edge and a wing lower edge continuous with the arch lower edge, and wherein the inside surface of each wing engages the anterior portion of a thigh muscle below the vertical midpoint of the arch height.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and hindsight reasoning.
Specifically, a protective shield having an arch portion, and a pair of left and right wings with edges, as claimed, wherein spacing between a user and the arch portion permits limited deflection of the shield while preventing contact by the shield against a user’s genitalia.
Kamradt (USPN D571,047), Brownlee (USPN 5,154,187), Graff (USPN 4,922,899), Edenfield (USPN 5,819,323) as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using improper hindsight reasoning using information and knowledge gleaned only from Applicant's disclosure.
Therefore, claims 1-3, 5-9, 11-14, 16 & 17 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732